MEMORANDUM OPINION

No. 04-05-00948-CV

IN RE David Cepeda JONES

Original Mandamus Proceeding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice

Delivered and Filed:   January 11, 2006

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION;
MOTION FOR LEAVE TO FILE DISMISSED AS MOOT
            On December 30, 2005, David Cepeda Jones filed a petition for a writ of mandamus
complaining that Ed Schweninger of the Bexar County District Attorney’s Office has failed to act
on civil “claim letters” submitted by Jones. 
            This court does not have mandamus jurisdiction over the district attorney or employees of
her office clerks unless it is shown that issuance of the writ is necessary to enforce our jurisdiction.
See Tex. Gov’t Code Ann. § 22.221(a), (b) (Vernon 2004). Jones has made no such allegation or
showing. We therefore dismiss the petition for want of jurisdiction. 
            No costs shall be assessed against relator because he is indigent.
 
                                                                                                PER CURIAM